Exhibit 10.1

DFC GLOBAL CORP.

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Third Amendment Agreement”) is dated June 25, 2013, and entered into by and
among DFC GLOBAL CORP., a Delaware corporation, f/k/a DOLLAR FINANCIAL CORP.
(“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation (“DFG” and
together with any entity joined from time to time as a Borrower pursuant to the
Credit Agreement referred to below, collectively, the “US Borrowers” and each a
“US Borrower”), NATIONAL MONEY MART COMPANY, an unlimited company organized
under the laws of the Province of Nova Scotia, Canada (the “NMM”), DOLLAR
FINANCIAL U.K. LIMITED, a limited liability company incorporated under the laws
of England and Wales with registered number 03701758 (“Dollar UK”), INSTANT CASH
LOANS LIMITED, a limited liability company incorporated under the laws of
England with a registered number of 02685515 (“ICL” and together with Dollar UK,
NMM and any entity joined from time to time as a Borrower pursuant to the Credit
Agreement referred to below, collectively, the “Non-US Borrowers” and each a
“Non-US Borrower” and the Non-US Borrowers together with the US Borrowers,
collectively, the “Borrowers”), any entity joined from time to time as an
Additional Borrower or as a Non-Loan Party Borrower pursuant to the Credit
Agreement referred to below, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and as Security Trustee for the
Lenders under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), and the Lenders party hereto, comprising Required
Lenders under the Credit Agreement (the “Amendment Lenders”).

RECITALS

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of March 3, 2011, by and among Holdings, the Borrowers, the Lenders,
the Administrative Agent and various other parties thereto, as amended by a
First Amendment to Second Amended and Restated Credit Agreement dated
December 23, 2011 and a Second Amendment to Second Amended and Restated Credit
Agreement dated December 31, 2012 (as otherwise amended, restated, supplemented
or otherwise modified form time to time, the “Credit Agreement”), the Lenders
agreed, inter alia, to extend various credit facilities to the Borrowers.
Capitalized terms used herein without duplication shall have the same meanings
set forth in the Credit Agreement.

WHEREAS, the Borrowers have requested and the Administrative Agent and the
Amendment Lenders have agreed, upon the terms and subject to the conditions set
forth herein, to those certain amendments and modifications to the Credit
Agreement set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other credit accommodations given or to
be given to the Borrowers by the Lenders from time to time, the parties hereto
agree as follows:

1. Amendment to Section 1.1 of the Credit Agreement.

(a) The following definitions are hereby added to Section 1.1 of the Credit
Agreement to read in their entirety as follows:

“Consolidated Liquidity”: for any period, determined on a consolidated basis, an
amount equal to the sum of all unrestricted and unencumbered cash and Cash
Equivalents of any Loan Party.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

(b) The following definitions set forth in Section 1.1 of the Credit Agreement
are hereby amended and restated to read in their entirety as follows:

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party or Non-Loan Party Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
Reimbursement Obligations, Cash Management Obligations and all other obligations
and liabilities of any Loan Party to any Qualified Counterparty under a
Specified Swap Agreement, in each case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Letter of Credit, any Specified Swap Agreement, Cash Management
Obligations

 

-2-



--------------------------------------------------------------------------------

Agreement, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Secured Party that are required to be paid by
any Group Member pursuant hereto) or otherwise. Notwithstanding the foregoing,
“Obligations” of any Loan Party shall not include any Excluded Swap Obligation
of such Loan Party.

“Specified Swap Agreement”: any Swap Agreement between a Loan Party and a
Qualified Counterparty, to the extent permitted under Section 7.12(a).

2. Amendment and Restatement of the Borrowing Base Reports. Exhibit B-1 and
Exhibit B-2 are hereby amended and restated in their entirety as Exhibit B to
this Amendment Agreement.

3. Amendment to Section 2.2(b) of the Credit Agreement. Section 2.2(b) of the
Credit Agreement is hereby amended to replace the four (4) Business Days’ notice
requirement contained therein with a three (3) Business Days’ notice
requirement.

4. Amendment to Section 7.1(Financial Condition Covenants) of the Credit
Agreement. Section 7.1(a)(Consolidated Leverage Ratio) is hereby amended and
restated to read in its entirety as follows:

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of Holdings
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Consolidated Leverage Ratio  

June 30, 2013

     4.750 to 1.0   

September 30, 2013

     4.750 to 1.0   

December 31, 2013

     4.750 to 1.0   

March 31, 2014

     4.750 to 1.0   

June 30, 2014

     4.500 to 1.0   

September 30, 2014, and thereafter

     3.625 to 1.0   

; and provided that for purposes of this Section 7.1(a), the covenant set forth
above shall be determined on a Pro Forma Basis.

5. Amendment to Section 7.1(Financial Condition Covenants) of the Credit
Agreement. Section 7.1(b) (Consolidated Fixed Charge Coverage Ratio) is hereby
amended and restated to read in its entirety as follows:

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of
Holdings ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

-3-



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Consolidated Fixed
Charge Coverage Ratio  

June 30, 2013

     1.40 to 1.00   

September 30, 2013

     1.40 to 1.00   

December 31, 2013

     1.40 to 1.00   

March 31, 2014

     1.40 to 1.00   

June 30, 2014

     1.50 to 1.00   

September 30, 2014, and thereafter

     1.75 to 1.00   

; and provided that for purposes of this Section 7.1(b), the covenant set forth
above shall be determined on a Pro Forma Basis.

6. Amendment to Section 7.1(Financial Condition Covenants) of the Credit
Agreement. Section 7.1 is hereby amended to add a new subsection (d) read in its
entirety as follows:

(d) Consolidated Liquidity. Permit the Consolidated Liquidity as at the last day
of any calendar month to be less than $50,000,000, as measured upon the basis of
the calculations provided in the Global Borrowing Base Report delivered pursuant
to Section 6.2(e).

7. Amendment to Section 7.2(g) (Indebtedness) of the Credit Agreement.
Section 7.2(g) is hereby amended by replacing the reference to “$40,000,000”
with “$50,000,000”.

8. Amendment to Section 7.6 (Restricted Payments) of the Credit Agreement.
Section 7.6(d) is hereby amended and restated to read in its entirety as
follows:

(d) so long as (i) immediately after giving effect to such transactions pursuant
to this clause (d) no Default or Event of Default shall have occurred and be
continuing and (ii) Holdings and its Subsidiaries shall be in Pro Forma
Compliance, DFG may pay dividends or distributions to permit Holdings to, and
Holdings may, (x) acquire, purchase, redeem or retire any shares of its Capital
Stock, whether now or hereafter outstanding, or (y) repurchase, redeem, defease
or otherwise retire any Indebtedness of Holdings permitted hereunder (and pay
premiums, if any, in connection with, and fees and expenses of Holdings arising
from, such repurchase, redemption, defeasance or other retirement), in each case
in one transaction or a series of transactions; and

9. Amendment to Section 7.8(f) (Investments) of the Credit Agreement.
Section 7.8(f) is hereby amended by replacing the reference to “$60,000,000”
with “$75,000,000”.

10. Amendment to Section 7.8(i) (Investments) of the Credit Agreement.
Section 7.8(i) is hereby amended by replacing the reference to “$15,000,000”
with “$25,000,000”.

 

-4-



--------------------------------------------------------------------------------

11. Amendment to Section 7.12 (Swap Agreements) of the Credit Agreement.
Section 7.12 is hereby amended and restated to read in its entirety as follows:

7.12 Swap Agreements. Enter into any Swap Agreement, except for Swap Agreements
(a) which, at the time entered into, were entered into (i) to hedge or mitigate
risks (including, without limitation, exposure to currency risk and commodity
risk) to which any Borrower or any Subsidiary has actual exposure (other than
those in respect of Capital Stock), or (ii) in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any Subsidiary, or (b) which, at the
time entered into, were entered into to mitigate the potential effects of
dilution in connection with the issuance by Holdings of convertible or
exchangeable Indebtedness permitted under Section 7.2(n) hereof.

12. Amendment to Section 11.21 (Application of Proceeds). Subsections (a) and
(b) of Section 11.21 of the Credit Agreement are hereby amended and restated to
read in its entirety as follows:

(a) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds of or constituting US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the Obligations in the following order:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause (i) payable to them);

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause
(ii) payable to them);

(iii) Third, to payment of that portion all other Obligations, including cash
collateral for any L/C Obligations then outstanding (ratably among the Secured
Parties in proportion to the respective amounts payable to them); and

(iv) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the applicable US Loan Parties or as otherwise
required by law.

In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (iv) of this Section 11.21(a), the US Loan
Parties shall remain liable,

 

-5-



--------------------------------------------------------------------------------

jointly and severally, for any deficiency in Obligations. Excluded Swap
Obligations with respect to any US Loan Party shall not be paid with amounts
received from such US Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other US Loan Parties to preserve
the allocation to Obligations otherwise set forth above in this Section.

(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds constituting Non-US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the Non-US Obligations in the following order:

(i) First, to payment of that portion of the Non-US Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lender in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, the Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause (i) payable to them);

(ii) Second, to payment of that portion of the Non-US Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees (ratably among
the Lenders in proportion to the respective amounts described in this clause
(ii) payable to them);

(iii) Third, to payment of that portion all other Non-US Obligations, including
cash collateral for any L/C Obligations then outstanding (ratably among the
Secured Parties in proportion to the respective amounts payable to them); and

(iv) Last, the balance, if any, after all of the Non-US Obligations have been
indefeasibly paid in full, to the Non-US Borrowers or as otherwise required by
law.

In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (vi) of this Section 11.21(b), the Non-US Loan
Parties shall remain liable, jointly and severally, for any deficiency in Non-US
Obligations. Excluded Swap Obligations with respect to any Non-US Loan Party
shall not be paid with amounts received from such Non-US Loan Party or its
assets, but appropriate adjustments shall be made with respect to payments from
other Non-US Loan Parties to preserve the allocation to Obligations otherwise
set forth above in this Section.

13. Release and Transfer of Guarantor. On the effective date of this Third
Amendment Agreement (a) Dealers’ Financial Services, LLC (“DFS”) shall
automatically, without further action, be released from its capacity as a
Guarantor under the Loan Documents, (b) will cease to be a Loan Party, and
(c) the Lien granted by DFS over its assets to secure the Obligations will,
without further action of any party, be released. DFS is hereby authorized,
following the effective date of this Third Amendment Agreement, to file UCC-3
termination statements terminating any UCC financing statements filed against it
under the Loan Documents.

 

-6-



--------------------------------------------------------------------------------

14. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Administrative Agent and the Lenders that: (a) the
representations and warranties set forth in the Credit Agreement and Loan
Documents to which they are party are true and correct in all material respects
as of the date hereof, except those representations and warranties made as of a
date certain which remain true and correct in all material respects as of such
date (b) after giving effect to the amendments provided in this Third Amendment
Agreement, there is no Default or Event of Default under the Credit Agreement;
(c) each Loan Party has the corporate, limited liability company power or other
power necessary to execute, deliver this Third Amendment Agreement, to the
extent each is a party thereto; and (d) the execution, delivery and performance
of this Third Amendment Agreement have been duly authorized by the applicable
governing body of each Loan Party, and when executed, this Third Amendment
Agreement will constitute the valid, binding and enforceable obligations of each
Loan Party subject to applicable bankruptcy, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity.

15. No Consent or Waiver. Nothing in this Third Amendment Agreement nor any
communication between the Administrative Agent, any Lender, any Group Member or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of: (a) any Default or Event of Default,
including, without limitation, an Default or Event of Default arising as a
result of the foregoing representation proving to be false or incorrect; or
(b) any rights or remedies which the Administrative Agent or any Lender has
against any Group Members under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default.

16. Further Agreements and Representations. Each of the Loan Parties hereby,
jointly and severally:

(a) ratifies, confirms and acknowledges that the Credit Agreement, as amended
hereby, and all other Loan Documents to which it is party continue to be valid,
binding and in full force and effect as of the date hereof, and enforceable in
accordance with their terms subject to applicable bankruptcy, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity;

(b) covenants and agrees to perform all of their respective obligations under
the Credit Agreement, as amended hereby, and all other Loan Documents to which
it is party;

(c) acknowledges and agrees that as of the date hereof, no Loan Party has any
defense, set-off, counterclaim or challenge against the payment of any sums
owing to the Administrative Agent or the Lenders or the enforcement of any of
the terms of the Credit Agreement, as amended hereby, or any of the other Loan
Documents to which it is party;

(d) acknowledges and agrees that all Loans presently or hereafter outstanding
under the Loan Documents shall continue to be secured by the Collateral granted
by it;

(e) acknowledges and agrees that this Third Amendment Agreement does not
constitute a novation of the Loans;

 

-7-



--------------------------------------------------------------------------------

(f) ratifies, confirms and continues all rights and remedies granted by the Loan
Parties to the Administrative Agent and the Lenders in the Loan Documents to
which it is party; and

(g) ratifies and confirms all waivers made by the Loan Parties in the Loan
Documents to which it is party.

17. Conditions to Effectiveness of this Third Amendment Agreement. The
Administrative Agent’s and the Amendment Lenders’ obligations hereunder are
conditioned upon the satisfaction by the Loan Parties of the following
conditions precedent:

(a) receipt by the Administrative Agent of this Third Amendment Agreement, duly
executed by each of the Loan Parties and Required Lenders;

(b) payment of the fees set forth in the fee letter relating hereto among the
Borrowers, the Administrative Agent and Wells Fargo Securities, LLC;

(c) payment of the reasonable fees, costs and expenses of counsel to the
Administrative Agent which have been invoiced through the date hereof, and

(d) receipt by the Administrative Agent of such additional agreements,
instruments, documents, writings and actions as the Administrative Agent and the
Amendment Lenders may reasonably request.

 

18. Miscellaneous.

(a) No reference to this Third Amendment Agreement need be made in the Credit
Agreement or in any other Loan Document.

(b) This Third Amendment Agreement shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns; provided, however, that no Loan Party shall assign its rights or
obligations under this Third Amendment Agreement.

(c) This Third Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.

(d) This Third Amendment Agreement may be executed in any number of counterparts
with the same effect as if all the signatures on such counterparts appeared on
one document and each such counterpart shall be deemed an original. Any
signature on this Third Amendment Agreement, delivered by any party by
electronic transmission shall be deemed to be an original signature thereto.

(e) To the extent of any inconsistency between the terms and conditions of this
Third Amendment Agreement and the terms and conditions of the Loan Documents,
the terms and conditions of this Third Amendment Agreement shall prevail. All
terms and conditions of the Credit Agreement and any other Loan Documents not
inconsistent herewith shall remain in full force and effect.

 

-8-



--------------------------------------------------------------------------------

(f) This Third Amendment Agreement is the entire agreement between the parties
relating to the subject matter hereof, incorporates or rescinds all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof, cannot be changed or terminated orally or by course of conduct,
and shall be deemed effective as of the date it is accepted by the
Administrative Agent.

(g) Except as expressly set forth herein, neither the execution, delivery or
performance of this Third Amendment Agreement, nor anything contained herein,
shall be construed as or shall operate as a course of conduct, course of dealing
or a consent to or waiver of any provision of, or any right, power or remedy of
the Administrative Agent or any Lender under, the Credit Agreement, any Loan
Document or the agreements and documents executed in connection therewith.

[remainder of page intentionally left blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Second Amended and Restated Credit Agreement to be duly executed as of the date
first above written.

 

DFC GLOBAL CORP. f/k/a DOLLAR

FINANCIAL CORP.

By:   /s/ Randy Underwood   Name: Randy Underwood  

Title: Executive Vice President and Chief

          FinancialOfficer

 

DOLLAR FINANCIAL GROUP, INC. By:   /s/ Randy Underwood   Name: Randy Underwood  

Title: Executive Vice President and Chief

          Financial Officer

 

NATIONAL MONEY MART COMPANY By:   /s/ Randy Underwood   Name: Randy Underwood  

Title: Executive Vice President and Chief

          Financial Officer

 

DOLLAR FINANCIAL U.K. LIMITED By:   /s/ Randy Underwood   Name: Randy Underwood
  Title: Director

 

INSTANT CASH LOANS LIMITED By:   /s/ Randy Underwood   Name: Randy Underwood  
Title: Director

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and as

Security Trustee

By:   /s/ Matthew Siefer   Name: Matthew Siefer   Title: Senior Vice President

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:   /s/ Matthew Siefer   Name: Matthew Siefer   Title: Senior Vice President

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:   /s/ Richard Eldridge   Name: Richard Eldridge   Title: Director—Corporate
Finance Division

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ Alicia Borys   Name: Alicia Borys   Title: Vice President

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

By:   /s/ Kevin Buddhdew   Name: Kevin Buddhdew   Title: Authorized Signatory
By:   /s/ Kevin Buddhdew   Name: Kevin Buddhdew   Title: Authorized Signatory

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

By:   /s/ Dusan Lazarov   Name: Dusan Lazarov   Title: Director By:   /s/
Michael Getz   Name: Michael Getz   Title: Vice President

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC,

as a Lender

By:   /s/ Sean P. Kelly   Name: Sean P. Kelly   Title: Managing Director

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Stephen H. Smith   Name: Stephen H. Smith   Title: Vice President

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

By:   /s/ Edward J. Grimm   Name: Edward J. Grimm   Title:   Director

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT TO THIRD

AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

June 25, 2013

Each of the undersigned (each a “Guarantor”) hereby: (a) consent to the terms of
the foregoing Third Amendment to Second Amended and Restated Credit Agreement
(the “Third Amendment Agreement”), and ratify, affirm, reaffirm and confirm all
provisions of each Loan Document to which such Guarantor is a party (as to any
Guarantor, the “Guarantor Documents”), including, but not limited to, any jury
trial waivers contained therein; (b) certifies that: (i) the Guarantor Documents
to which it is a party secures all Obligations described therein; (ii) as of the
date hereof, there exists no defenses, offsets or counterclaims to such
Guarantor’s obligations under the related Guarantor Documents; and (iii) as of
the date hereof, no defaults exist under any such Guarantor Documents; and
(c) remise, release, acquit, satisfy and forever discharge the Agent and the
Lenders, their agents, employees, officers, directors, attorneys and all others
acting on behalf of or at the direction of the Agent and the Lenders
(“Releasees”), of and from any and all manner of actions, causes of action,
suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had, now has or, to the extent arising
from or in connection with any act, omission or state of facts taken or existing
on or prior to the date hereof, may have after the date hereof against the
Releasees, arising from the Credit Agreement and the transactions contemplated
thereby through the date hereof. Without limiting the generality of the
foregoing, the Guarantors’ waive and affirmatively agree not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights it does, shall or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have as of the date hereof arising
from the Credit Agreement and the transactions contemplated thereby, including,
but not limited to, the rights to contest any conduct of the Agent and the
Lenders or other Releasees pursuant thereto on or prior to the date hereof.
Capitalized terms used above, but not defined herein, shall have the meanings
given to such terms under the Third Amendment Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Acknowledgment of and Consent
and Agreement to the Third Amendment to Second Amended and Restated Credit
Agreement to be executed by its duly authorized officer as of the date first
written above.

 

DFC GLOBAL CORP.

DOLLAR FINANCIAL GROUP, INC.

DOLLAR FINANCIAL U.S., INC.

DEALERS’ FINANCIAL HOLDINGS, INC.

DFG CANADA, INC.

DFG INTERNATIONAL, INC.

DFG WORLD, INC.

MONETARY MANAGEMENT OF CALIFORNIA, INC.

CHECK MART OF FLORIDA, INC.

FINANCIAL EXCHANGE COMPANY OF OHIO, INC.

MONETARY MANAGEMENT OF MARYLAND, INC.

DEALERS’ FINANCIAL SERVICES, LLC

CHECK MART OF LOUISIANA, INC.

MONEY MART EXPRESS, INC.

CHECK MART OF NEW MEXICO, INC.

LOAN MART OF OKLAHOMA, INC.

CHECK MART OF PENNSYLVANIA, INC.

FINANCIAL EXCHANGE COMPANY OF PITTSBURGH, INC.

FINANCIAL EXCHANGE COMPANY OF PENNSYLVANIA, INC.

PACIFIC RING ENTERPRISES, INC.

FINANCIAL EXCHANGE COMPANY OF VIRGINIA, INC.

MONEYMART, INC.

By:   /s/ Randy Underwood   Randy Underwood   Executive Vice President and Chief
Financial Officer

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

DOLLAR FINANCIAL U.K. LIMITED INSTANT

CASH LOANS LIMITED

By:   /s/ Randy Underwood   Randy Underwood   Director

NATIONAL MONEY MART COMPANY

656790 B.C. LTD.

MONEY MART CANADA INC.

MONEY CARD CORP.

S&R CANADA, LTD. f/k/a ADVANCE CANADA INC.

By:   /s/ Randy Underwood   Randy Underwood   Chief Financial Officer

DOLLAR FINANCIAL LUXEMBOURG

 

By:   /s/ Mark Prior   Mark Prior   Manager

Third Amendment To Second Amended And Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

BORROWING BASE REPORT

This Borrowing Base Report (“Borrowing Base Report”) is delivered pursuant to
Section 6.2(e) of the Second Amended and Restated Credit Agreement, dated March
3, 2011, among DOLLAR FINANCIAL CORP., a Delaware corporation, DOLLAR FINANCIAL
GROUP, INC., a New York corporation (“DFG”), NATIONAL MONEY MART COMPANY, an
unlimited company organized under the laws of the Province of Nova Scotia,
Canada, DOLLAR FINANCIAL U.K. LIMITED, a limited liability company incorporated
under the laws of England and Wales with registered number 03701758, INSTANT
CASH LOANS LIMITED , a limited liability company incorporated under the laws of
England with a registered number of 02685515, the Lenders party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as Security
Trustee (as amended, restated, amended and restated, supplemented, restructured
or otherwise modified from time to time, the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

I am the duly elected, qualified and acting [Insert Title of Responsible
Officer] of DFG and as such, I am authorized to execute and deliver this
Borrowing Base Report in the name and on the behalf of the US Borrowers and
Non-US Borrowers.

I have reviewed and am familiar with the contents of this Borrowing Base Report.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the financial condition of each of the Group Members as at the end of
the calendar month ended [            ] (the “Calculation Date”).

Attached hereto as Attachment I are the computations setting forth the Borrowing
Base as at the Calculation Date.

IN WITNESS WHEREOF, I have executed this Borrowing Base Report this
            day of [            ], 201[            ].

 

DOLLAR FINANCIAL GROUP, INC. By:       Name:   Title:

 



--------------------------------------------------------------------------------

ATTACHMENT I